Exhibit 10.5

The Chemours Company

RETIREMENT SAVINGS RESTORATION PLAN

Originally Adopted Effective

July 1, 2015



--------------------------------------------------------------------------------

THE CHEMOURS COMPANY

RETIREMENT SAVINGS RESTORATION PLAN

ARTICLE I

INTRODUCTION

1.1 Name. The name of this Plan is The Chemours Company Retirement Savings
Restoration Plan (the “Plan”).

1.2 Purpose. This Plan is established by the Company effective as of the
Effective Date for the purpose of providing Eligible Employees with deferrals of
compensation that are not available under the Qualified Plan by reason of the
limits imposed under Section 401(a)(17) of the Code. The Company intends that
the Plan shall at all times be maintained on an unfunded basis for federal
income tax purposes under the Code and administered for purposes of ERISA as a
plan for a select group of management or highly compensated employees. The
Company also intends that the Plan be operated and maintained in accordance with
the requirements of Section 409A of the Code and the regulations and guidance
thereunder.

ARTICLE II

DEFINITIONS

Whenever the following initially capitalized words and phrases are used in this
Plan, they shall have the meanings specified below, unless the context clearly
indicates to the contrary:

2.1 “Account” shall mean, with respect to each Participant, the value of all
notional accounts maintained on behalf of a Participant, whether attributable to
Employee Contributions, Matching Contributions, Non-elective Contributions or
Transition Contributions or any returns on Deemed Investment Options credited
thereon as described in Section 5.3.

2.2 “Affiliate” shall mean any corporation, organization or entity which is
under common control with the Company or which is otherwise required to be
aggregated with the Company pursuant to paragraphs (b), (c), (m), or (o) of
Section 414 of the Code.

2.3 “Beneficiary” shall mean such person or legal entity as may be designated by
a Participant pursuant to rules established by the Committee or, if no such
person is properly designated or such person has predeceased the Participant,
the Participant’s estate.

2.4 “Change in Control” shall have the meaning set forth in the Company’s Equity
and Incentive Plan, provided that, to the extent such event affects the timing
of any payment hereunder, such event also constitutes a change in the ownership
or effective control, or in the ownership of a substantial portion of the
assets, of the Company, in each case within the meaning of Section 409A of the
Code.

2.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.6 “Committee” shall mean the Senior Vice President, Human Resources or
delegate thereof.

 

2



--------------------------------------------------------------------------------

2.7 “Company” shall mean The Chemours Company, a limited liability company under
the laws of the State of Delaware and any successor thereto.

2.8 “Compensation” shall mean in respect of any Participant in respect of any
Plan Year the Participant’s base salary for the Plan Year, including amounts
deferred under this Plan, and any annual incentive earned by the Participant in
respect of such Plan Year (determined in respect of the first Plan Year as the
total amount of annual incentive earned for such Plan Year and payable by
DuPont, the Company and their respective Affiliates multiplied by a fraction,
the numerator of which is the number of days remaining in the Plan Year after
the Effective Date and the denominator of which is 365).

2.9 “Deemed Investment Option” shall mean the investment options available from
time to time under the Qualified Plan in respect of new contributions under the
Qualified Plan.

2.10 “DuPont” shall mean E. I. du Pont de Nemours and Company, a corporation
organized under the laws of the State of Delaware.

2.11 “Effective Date” shall mean the date on which the Company becomes publicly
traded in connection with its separation from DuPont.

2.12 “Election Form” shall mean such form prescribed from time to time by the
Committee pursuant to which a Participant elects to make Employee Contributions.

2.13 “Eligible Employee” shall mean any U.S.-based employee of the employer who
is designated from time to time by the Employer as eligible to elect Employee
Contributions in accordance with Article 4 hereof, and (b) eligible to
participate in the Qualified Plan.

2.14 “Employee Contribution” shall mean any amount credited to a Participant’s
account hereunder pursuant to Section 4.1.

2.15 “Employer” shall mean the Company and any Affiliate which, with the consent
of the Company, adopts this Plan.

2.16 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

2.17 “Identification Date” shall mean each December 31.

2.18 “Installment Payment” shall means a series of substantially equal annual
payments equal in value to a Participant’s Account (as adjusted each year to
reflect earnings and losses attributable to the Participant’s Deemed Investment
Options) paid over a period, as elected by the Participant, ranging from two
years to fifteen years.

2.19 “Lump Sum Payment” shall mean a single sum distribution of the entire value
of a Participant’s Account.

2.20 “Matching Contribution” shall mean any amount credited to a Participant’s
account hereunder pursuant to Section 4.2.

 

3



--------------------------------------------------------------------------------

2.21 “Non-elective Contribution” shall mean any amount credited to a
Participant’s account hereunder pursuant to Section 4.3.

2.22 “Participant” shall mean each Eligible Employee whose Account has not yet
been distributed in full.

2.23 “Payment Date” shall mean the date elected by a Participant for payment(s)
from the Participant’s Account to commence, which date shall be either the date
of the Participant’s Separation from Service or any date during any of the first
five calendar years following the year in which his/her Separation from Service
occurs.

2.24 “Plan” shall mean this The Chemours Company Retirement Savings Restoration
Plan as it may be amended from time to time.

2.25 “Plan Pay” shall mean that portion of a Participant’s Compensation in
respect of any Plan Year that is in excess of the limit established under
Section 401(a)(17) of the Code in respect of such Plan Year, provided that
solely for purposes of determining whether Plan Pay for the first Plan Year is
in excess of the limit established under Section 401(a)(17) of the Code, a
Participant’s Plan Pay shall be the excess over $265,000 of the Participant’s
base salary and annual incentive attributable to DuPont, the Company and their
respective Affiliates, collectively.

2.26 “Plan Year” shall mean the calendar year, provided that the first Plan Year
shall commence on the Effective Date and end on the next following December 31.

2.27 “Qualified Plan” shall mean The Chemours Company Retirement Savings Plan or
any successor thereto.

2.28 “Section 409A” shall mean Section 409A of the Code.

2.29 “Service” shall mean the service credited to a Participant under the
Qualified Plan from time to time for vesting purposes.

2.30 “Separation from Service” shall mean the date a Participant’s employment
with the Company and its Affiliates terminates, provided that such termination
of employment constitutes a Separation from Service within the meaning of
Section 409A.

2.31 “Specified Employee” shall mean an officer of the Employer at any time
during the 12-month period ending on an Identification Date. If a Participant is
a Specified Employee as of an Identification Date, such Participant is treated
as a Specified Employee for the 12-month period beginning on the first day of
the first month following the Identification Date. For the period beginning on
the Effective Date and ending on the first Identification Date after the
Effective Date, the Specified Employees shall be each employee of an Employer
who immediately before the Effective Date was treated as a “specified employee”
(within the meaning of Treasury Regulation Section 1.409A-1(i)) in respect of
the DuPont Retirement Savings Restoration Plan.

2.32 “Transition Contribution” shall mean any amount credited to a Participant’s
account hereunder pursuant to Section 4.4.

 

4



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND VESTING

3.1 Participation. Each Eligible Employee shall become a Participant upon first
becoming an Eligible Employee and shall remain a Participant until his or her
Account has been distributed in full, provided that the Committee in its
discretion may determine in advance of any Plan Year that any Participant shall
be ineligible to make Employee Contributions or be credited with Non-Elective
Contributions in respect of such Plan Year.

3.2 Vesting.

(a) Employee Contributions, Matching Contributions, and any attributable returns
on Deemed Investment Options shall be one hundred percent (100%) vested at the
time such amounts are credited to the applicable Participant’s Account.

(b) Non-elective Contributions and any attributable returns on Deemed Investment
Options shall be vested after the applicable Participant completes three
(3) years of Service, or if earlier, upon (a) the occurrence of a Change in
Control that occurs before his or her Separation from Service or (b) a
Separation from Service attributable to (A) divestiture to an entity less than
fifty percent (50%) owned by the Company, (B) disability within the meaning of
the Company’s applicable long-term disability plan, (C) lack of work or
(D) death.

(c) Transition Contributions and any attributable returns on Deemed Investment
Options shall be vested after the applicable Participant completes two (2) years
of Service after the Effective Date, or if earlier, upon (a) the occurrence of a
Change in Control that occurs before his or her Separation from Service or (b) a
Separation from Service attributable to (A) divestiture to an entity less than
fifty percent (50%) owned by the Company, (B) disability within the meaning of
the Company’s applicable long-term disability plan, (C) lack of work or
(D) death.

(d) A Participant shall forfeit any amount credited to his/her Account to the
extent it is not yet vested upon his/her Separation from Service.

ARTICLE IV

CONTRIBUTIONS

4.1 Employee Contributions. A Participant may elect to defer a percentage, not
to exceed 6%, of his/her Plan Pay with respect to any Plan Year; provided,
however, that such deferral election shall be made by executing an Election Form
(i) during the open enrollment period established by the Committee for that
purpose and (ii) on or before the last day of the calendar year preceding the
first day of the Plan Year to which such deferral election relates or, with
respect to annual incentive compensation, such later date as may be permitted
under Section 409A of the Code; and provided further that, in respect of the
Plan Year in which the Effective Date occurs, the election shall be that
election (if any) made in respect of such year under the Retirement Savings
Restoration Plan of DuPont. Any election made pursuant to this Section 4.1 shall
remain in effect unless and until changed by the Participant; provided, however,
that with respect to Plan Pay earned in any future taxable year, such election
becomes irrevocable on December 31 of the preceding calendar year or, with
respect to annual incentive compensation, such later date as may be permitted
under Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

4.2 Matching Contributions. In respect of each Plan Year the Company shall
credit to the Account of any Participant who elects to make an Employee
Contribution in respect of such Plan Year an amount equal to such Employee
Contribution. Any such Matching Contribution shall be credited to the
Participant’s Account as soon as administratively practicable following the end
of the Plan Year to which it relates or at such other time(s) as the Committee
may determine.

4.3 Non-elective Contributions. Each Plan Year the Company shall credit to a
Participant’s Account an amount equal to 3% of his/her Plan Pay in respect of
such Plan Year. Such Non-elective Contribution shall be credited to the
Participant’s Account as soon as administratively practicable following the end
of the Plan Year to which it relates or at such other time(s) as the Committee
may determine.

4.4 Transition Contributions. For each Plan Year for which the Company shall
make a “Transition Benefit” contribution to the Qualified Plan in respect of a
Participant, the Company shall credit to the Participant’s Account an amount
equal to the portion (if any) of such Transition Benefit contribution that would
have been but could not be made under the Qualified Plan by reason of the
application of Section 401(a)(17) of the Code.

4.5 Termination as an Active Participant. No amount shall be credited to a
Participant under this Article IV in respect of the period following his/her
Separation from Service.

ARTICLE V

FUNDING AND INVESTMENTS

5.1 Plan Unfunded. This Plan shall be unfunded and no trust is created by this
Plan. There will be no funding of any amounts to be paid pursuant to this Plan;
provided, however, that nothing herein shall prevent the Company from
establishing one or more grantor trusts from which benefits due under this Plan
may be paid in certain instances. All benefits shall be paid from the general
assets of the Company or any such grantor trust and a Participant (or his or her
Beneficiary) shall have the rights of a general, unsecured creditor against the
Company for any distributions due hereunder. This Plan constitutes a mere
promise by the Company to make benefit payments in the future.

5.2 Participant’s Interest in Plan. A Participant has an interest only in the
benefits to be paid pursuant to this Plan. A Participant has no rights or
interests in any specific funds, stock or securities. Nothing in this Plan shall
be interpreted as a guaranty that any funds in a grantor trust or the assets of
the Company will be sufficient to pay any such benefit.

5.3 Deemed Investment Options. A Participant’s Account shall be deemed invested
in the Deemed Investment Options designated from time to time by the Participant
pursuant to the rules governing investment direction and crediting under the
Qualified Plan from time to time. Notwithstanding that the rates of return
credited to a Participant’s Account under the Deemed Investment Options are
based upon their actual performance, the Company shall not be obligated to
invest any amounts credited under the Plan, or any other amounts, in such
portfolios or in any other investment funds.

 

6



--------------------------------------------------------------------------------

5.4 Valuation of Account. The value of a Participant’s Account as of any date
shall equal the amounts theretofore credited to such Account, including any
earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 5.3 through the day preceding such date, less the
amounts theretofore deducted from such Account.

ARTICLE VI

DISTRIBUTIONS

6.1 Payment Date and Form of Payment Generally.

(a) A Participant shall designate on his/her Election Form in respect of any
Plan Year the Payment Date in respect of such Plan Year and whether amounts
credited to his Account in respect of any Plan Year shall be distributed in the
form of a Lump Sum or Installment Payments (and, in the case of Installment
Payments, the duration of such payments). An Election Form shall remain in
effect unless and until changed by the Participant; provided, however, that such
election in respect of any Plan Year shall become irrevocable on the December 31
preceding such Plan Year.

(b) Unless distributed earlier as provided in this Plan, distributions from a
Participant’s Account shall commence within sixty days of the Payment Date
elected by the Participant; provided, however that if the Participant is
classified as a Specified Employee at the time the individual incurs a
Separation from Service other than by reason of death or disability within the
meaning of Section 409A, then any distributions otherwise scheduled to be paid
by reason of and within six months following such Separation from Service shall
instead be paid on or as soon as practicable following the date that is six
months following such Separation from Service.

(c) If a Participant fails properly to elect a Payment Date and/or form of
payment in respect of any Plan Year, the Payment Date shall be the date of the
Participant’s Separation from Service and the form of payment shall be a Lump
Sum.

6.2 Distributions on Death. In the event of a Participant’s death before his/her
Account has been distributed in full, distribution of the remaining Account
balance shall be made to the Participant’s Beneficiary in a Lump Sum Payment as
soon as practicable following the date of death.

6.3 Permissible Acceleration of Payments. No acceleration of time or schedule of
payments under the Plan shall be permitted except as set forth in this
Section 6.3 or as otherwise permitted under the Plan and Section 409A(a)(3) of
the Code.

(a) Distribution for Taxes. The Committee may accelerate payment of all or part
of a Participant’s Account to satisfy any state, local, or foreign tax
obligations, taxes imposed under the Federal Insurance Contributions Act or the
Railroad Retirement Act, and any related federal income tax thereon, arising
from a Participant’s participation in the Plan. Such payment of withholding must
be limited to the amount necessary to fulfill such tax obligation.

 

7



--------------------------------------------------------------------------------

(b) Small Payment. Notwithstanding any provision of the Plan to the contrary, if
the total value of a Participant’s Account payable hereunder is not greater than
the applicable dollar amount under Section 402(g)(1)(B) of the Code upon the
Participant’s Separation from Service, and the Participant is not entitled to a
benefit from any other plan that is required to be aggregated with this Plan
pursuant to Treasury Regulation Section 1.409A-1(c)(2), the Committee may
distribute such amount to the Participant upon such Separation from Service in
the form of a Lump Sum Payment.

ARTICLE VII

ADMINISTRATION

7.1 Administration. The Committee shall be in charge of the overall operation
and administration of this Plan. The Committee shall have, to the extent
appropriate and in addition to the powers described elsewhere in this Plan, full
discretionary authority to construe and interpret the terms and provisions of
the Plan and to adopt, alter and repeal administrative rules, guidelines and
practices governing the Plan.

7.2 Delegation. The Committee may delegate specific responsibilities to other
persons or entities as the Committee shall determine. The Committee may
authorize one or more of its number, or any agent, to execute or deliver any
instrument or to make any payment in its behalf. The Committee may employ and
rely on the advice of counsel, accountants, and such other persons as may be
necessary in administering the Plan.

7.3 Interpretation. Except as otherwise provided herein, the Committee may take
any action, correct any defect, supply any omission or reconcile any
inconsistency in this Plan, or in any election hereunder, in the manner and to
the extent it shall deem necessary to carry this Plan into effect or to carry
out the Company’s purposes in adopting this Plan. Any decision, interpretation
or other action made or taken in good faith by or at the direction of the
Company or the Committee arising out of or in connection with the Plan, shall be
within the absolute discretion of each of them, and shall be final, binding and
conclusive on the Company, all Participants and Beneficiaries and their
respective heirs, executors, successors and assigns. The Committee’s
determinations hereunder need not be uniform, and may be made selectively among
Eligible Employees, whether or not they are similarly situated.

7.4 Records and Reports. The Committee shall keep a record of proceedings and
actions and shall maintain or cause to be maintained all such books of account,
records, and other data as shall be necessary for the proper administration of
the Plan. Such records shall contain all relevant data pertaining to individual
Participants and their rights under this Plan. The Committee shall have the duty
to carry into effect all rights or benefits provided hereunder to the extent
assets of the Company are properly available.

7.5 Payment of Expenses. The Company shall bear all expenses incurred by the
Committee in administering this Plan.

 

8



--------------------------------------------------------------------------------

7.6 Indemnification for Liability. The Company shall indemnify the Committee and
the employees of the Company to whom the Committee delegates duties under this
Plan against any and all claims, losses, damages, expenses and liabilities
arising from their responsibilities in connection with this Plan, unless the
same is determined to be due to gross negligence or willful misconduct.

7.7 Claims Procedure. If a claim for benefits or for participation under this
Plan is denied in whole or in part, a Participant will receive written
notification. The notification will include specific reasons for the denial,
specific reference to pertinent provisions of this Plan, a description of any
additional material or information necessary to process the claim and why such
material or information is necessary, and an explanation of the claims review
procedure.

7.8 Review Procedure. Within ninety days after the claim is denied, a
Participant (or his or her duly authorized representative) may file a written
request with the Committee for a review of his or her denied claim. The
Participant may review pertinent documents that were used in processing his or
her claim, submit pertinent documents, and address issues and comments in
writing to the Committee. The Committee will notify the Participant of his or
her final decision in writing. In his or her response, the Committee will
explain the reason for the decision, with specific references to pertinent Plan
provisions on which the decision was based.

7.9 Incompetency of Participant or Beneficiary. The Committee may from time to
time establish rules and procedures which it determines to be necessary for the
proper administration of the Plan in the event that a Participant or Beneficiary
is declared incompetent and a conservator or other person legally charged with
such individual’s care is appointed. Except as otherwise provided herein, when
the Committee determines that such individual is unable to manage his or her
financial affairs, the Committee may pay such individual’s benefits to such
conservator, person legally charged with such individual’s care, or institution
then contributing toward or providing for the care and maintenance of such
individual. Any such payment shall constitute a complete discharge of any
liability of the Company and this Plan for such individual.

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1 Amendment and Termination. The Company reserves the right to change or
discontinue this Plan in its discretion by action of the Compensation Committee
of its Board of Directors or its delegate; provided, however, that following a
Change in Control no such amendment or termination may adversely affect the
deferrals made under the Plan prior to the termination or adoption of the
amendment (including, without limitation, any terms, conditions or distribution
alternatives applicable to such deferrals). In addition, notwithstanding the
preceding sentence, for a period of two years following a Change in Control, the
Company shall not terminate the Plan in whole or in part or make any amendment
to the Plan which in any way adversely affects or limits the terms and
conditions of benefits as available pursuant to the Plan immediately prior to
the Change in Control.

8.2 Continuation. Notwithstanding the provisions of Section 8.1, any amendment
or termination of the Plan shall not be given effect to the extent it would
cause amounts credited under the Plan to be subject to tax under Section 409A.

 

9



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

9.1 Right of Company to Take Employment Actions. The adoption and maintenance of
this Plan shall not be deemed to constitute a contract between the Company
(including its Affiliates) and any Eligible Employee, nor to be a consideration
for, nor an inducement or condition of, the employment of any person. Nothing
herein contained, or any action taken hereunder, shall be deemed to give any
Eligible Employee the right to be retained in the employ of the Company or its
Affiliates or to interfere with the right of the Company or its Affiliates to
discharge any Eligible Employee at any time, nor shall it be deemed to give to
the Company or its Affiliates the right to require the Eligible Employee to
remain in the employ of the Company or any of its Affiliates, nor shall it
interfere with the Eligible Employee’s right to terminate his or her employment
at any time. Nothing in this Plan shall prevent the Company or any Affiliate
from amending, modifying, or terminating any other benefit plan.

9.2 Alienation or Assignment of Benefits. A Participant’s rights and interest
under this Plan shall not be assigned or transferred except as otherwise
provided herein, and the Participant’s rights to benefit payments under this
Plan shall not be subject to alienation, pledge, or garnishment by or on behalf
of creditors (including heirs, beneficiaries, or dependents) of the Participant
or of a Beneficiary.

9.3 Right to Withhold. To the extent required by law in effect at the time a
distribution is made from this Plan, the Company, its Affiliates or the agents
of the foregoing shall have the right to withhold or deduct from any benefit
payments any taxes required to be withheld by federal, state, or local
governments.

9.4 Construction. All legal questions pertaining to this Plan shall be
determined in accordance with the laws of the State of Delaware, to the extent
such laws are not superseded by the Code or ERISA.

9.5 Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

9.6 Headings. The headings of the Articles and Sections of this Plan are for
reference only and shall be disregarded in its construction.

9.7 Number and Gender. Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply, and references to the male gender shall be
construed as applicable to the female gender where applicable, and vice versa.

9.8 Limitation of Liability. Notwithstanding any provision herein to the
contrary, neither the Company nor any individual acting as employee or agent of
the Company shall be liable to any Participant, former Participant, Beneficiary,
or any other person for any claim, loss, liability, or expense incurred in
connection with this Plan, unless attributable to fraud or willful misconduct on
the part of the Company or any such agent of the Company.

 

10



--------------------------------------------------------------------------------

9.9 Section 409A. The Plan is intended to comply with the applicable
requirements of Section 409A to the extent subject thereto and, accordingly, to
the maximum extent permitted, the Plan shall be interpreted and be administered
to be in compliance therewith to the extent subject thereto. Notwithstanding
anything in the Plan to the contrary, elections to defer Plan Pay and
distributions from the Plan may only be made in a manner and as permitted by
Section 409A, and to the extent a Participant’s action or inaction under the
Qualified Plan with respect to elective deferrals and/or employee pre-tax and
after-tax contributions results in a decrease in the amounts deferred under this
Plan, such decrease shall comport with the requirements under Treasury
Regulation Section 1.409A-3(j)(5)(iii) or (iv), as the case may be, to the
extent the decrease would otherwise cause the imposition of a tax under
Section 409A of the Code. Any payments described in the Plan that are due within
the “short-term deferral period” as defined in Section 409A shall not be treated
as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, a Participant shall not be considered to have separated from
service with the Company for purposes of the Plan and no payment shall be due to
the Participant under the Plan on account of a separation from service until the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A. To the extent that any
provision of the Plan would cause a conflict with the requirements of
Section 409A, or would cause the administration of the Plan to fail to satisfy
the requirements of Section 409A, such provision shall be deemed null and void
to the extent permitted by applicable law. For purposes of Section 409A, each
Installment Payment shall be treated as a separate payment. The Company makes no
representation that any or all of the payments or benefits described in the Plan
will be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to any such payment. Each Participant shall
be solely responsible for the payment of any taxes and penalties incurred under
Section 409A.

 

11